BAXTER, Circuit Judge.
This day this cause having been heard on evidence of the respective parties thereto, as contained in the printed records of said parties filed in the cause this day, and on the exhibits therein referred to, and on the arguments of James J. Johnston, James Speed, and Thomas Speed for complainants, and of James A. Beattie and Strawbridge & Taylor for defendants, it is ordered, adjudged, and decreed that the reissued letters patent No. 4,4(57, dated July 11, 1871, to William B. Scaife, for improvement in boilers for ranges, stoves, &c., are invalid and void; and that the bill in equity in the above cause be, and is hereby, dismissed. And it is further ordered, adjudged, and decreed that the defendants recover of the complainants their costs herein expended.
And thereupon complainants prayed an appeal to the supreme court of the United States, which was granted.
[The records of the office of the clerk of the supreme court do not show any entry of an appeal in this case.]